 In the Matter of UNITED SHIPYARDS, INC.andLOCALS No. 12, No. 13,No. 15 OF THE INDUSTRIAL UNION OF MARINE AND SHIPBUILDINGWORKERS OF AMERICACase No. R-567AMENDMENT TO DIRECTION OF ELECTIONMarch 22, 1938On March 2, 1938, the National Labor Relations Board, hereincalled the Board, issued a Direction of Election 1 in the above-entitledproceeding, the election to be held within twenty (20) days from thedate of Direction, under the direction and supervision of the RegionalDirector for the Second Region (New York City). The Board,having been advised that a longer period is necessary, hereby amendsthe Direction of Election issued on March 2, 1938, by striking there-from, wherever they occur, the words, "within twenty (20) days fromthe date of this Direction," and substituting therefor the words, "assoon as convenient and beginning as promptly as is practicable afterthe date of this Direction."15 N. L R. B. 742.126